Citation Nr: 1602420	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to termination of an apportionment of the Veteran's disability compensation benefits on behalf of his minor daughter, A.P.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2015.  A transcript of the hearing has been associated with the claims file.  

Additional evidence added to the claims file after the last adjudication of the case by the Agency of Original Jurisdiction (AOJ) in February 2014 is not relevant in this appeal.  See 38 C.F.R. § 20.1304(c) (2015).  

The Board is concurrently issuing a separate decision under a different docket number regarding the issue of entitlement to waiver of recovery of an overpayment of VA benefits, and that decision will be sent to the Veteran under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A hardship exists for the Veteran in continuing the apportionment without undue hardship for his daughter in terminating the apportionment.  


CONCLUSION OF LAW

The criteria for termination of the apportionment currently established for the Veteran's minor daughter, A.P., are met.  38 U.S.C.A. §  5307 (West 2014); 38 C.F.R. § 3.451 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's VA disability compensation is currently being apportioned to his ex-wife for the benefit of their minor daughter.  This Special Apportionment was granted under 38 C.F.R. § 3.452(a) in a November 2006 decision.  The Veteran is now requesting that this apportionment be stopped as his daughter is already staying with him, and he needs the money to take care of her directly.  See Board Hr'g Tr. 3, 5. 

A.  Applicable Law

Without regard to any other provision regarding apportionment where hardship is shown to exist compensation may be specially apportioned between the veteran and his or her dependents or the surviving spouse and children on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest, except as to those cases covered by §3.458(b) and (c).  In determining the basis for special apportionment, consideration will be given such factors as: Amount of Department of Veterans Affairs benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and special needs of the veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

B.  Discussion
  
In this appeal, it is not in dispute that the child at issue is the daughter of the Veteran and his ex-wife.  It is also not in dispute that the Veteran and his ex-wife were divorced in April 2003.  The Final Decree grants custody to the Veteran's ex-wife, with the Veteran having supervised visitation rights at specified times.  

What remains in dispute concerns whether the special apportionment constitutes a hardship for the Veteran and whether termination of the apportionment would result in a hardship for his daughter.  See 38 C.F.R. § 3.452(a).  After careful consideration of all procurable and assembled data, the Board finds that a hardship exists for the Veteran without undue hardship for his daughter in terminating the apportionment.  

Specifically, as indicated, he testified at the Board hearing that his daughter lives with him, and he must pay for all her living expenses, including eye glasses.  Board Hr'g Tr. 3-6.  At present, there is no controverting evidence which might tend to controvert the Veteran's testimony.  To the contrary, his ex-wife wrote on several occasions, such as in December 2012 and September 2013, indicating, for instance, that the Veteran always asked her for money and had continued to try to use her credit card.  This evidence tends to support the Veteran's testimony that the apportionment remains a hardship on him.  The Veteran himself submitted financial status reports in December 2010, July 2011, September 2013, and July 2015.  This evidence shows that his expenses, while not exceeding his income, were approximate.  For instance, in September 2013, his income was $3,106.00, and his expenses were listed as $3,029.00.  Thus, it appears that the apportionment is a greater hardship on the Veteran.  See, e.g., Costa v. West, 11 Vet. App. 102, 106 (1998). 

Terminating the apportionment also would not appear to present a hardship for the Veteran's daughter.  In fact, she wrote a letter in July 2015 explaining that she had chosen to live permanently with the Veteran, and she felt that he took "great care" of her, including by providing her "with everything I need."  Other evidence in the claims file includes a May 2011 VA medical record documenting the Veteran's request for help in receiving a higher level of VA disability compensation.  The reason given is that the Veteran wanted to save the extra money to help his daughter pay for college.  While not directly relevant in this appeal, this notation indicates that the Veteran has had his daughter's best interest in mind.  

Also notable is a December 2012 letter from his ex-wife in which she wrote that "I can do anything I want to with the check."  This December 2012 letter is further evidence indicating that a termination of the apportionment would not result in undue hardship for the Veteran's daughter because it suggests that his ex-wife may not be using the apportionment solely for the maintenance of their daughter (i.e., contrary to her declaration, the ex-wife cannot "do anything [she] wants to with the check," as she must use the money for the support of their daughter).  

Overall, the Board concludes that a hardship exists for the Veteran, whereas a hardship would not appear to exist if the apportionment is terminated.  Therefore, the relief sought on appeal is granted.  

The Board wishes to make clear that this decision does not relieve the Veteran of meeting his obligation to make his child support payments.  This decision also does not give him custody of his daughter.  He has not submitted a court order showing that his child support payments or custody of his daughter has changed.  If he wishes to change the amount of child support due each month or if he wishes to gain full custody of his daughter, he must apply through his state court system to do so.  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

Termination of an apportionment of the Veteran's disability compensation benefits on behalf of his minor daughter, A.P., is granted.    



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


